Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

 

 

 

— ot

[mae

UNITED STATES OF AMERICA, =

Ve

y X
CASE NO. 18-579 (GAGE
[1] JOSE RIVERA, =
Defendant. an .
PLEA AND FORFEITURE AGREEMENT
(Pursuant to Fed. R. Crim. P. 11(c)(1)(B))
TO THE HONORABLE COURT:

COMES NOW, the United States of America, by and through its attorneys for the District
of Puerto Rico: Rosa Emilia Rodriguez-Vélez, United States Attorney; José Capé-Iriarte, Assistant
United States Attorney and Chief, Criminal Division; Max J. Pérez-Bouret, Assistant United States
Attorney, Deputy Chief of the Narcotics Unit; and Sean R. Gajewski, Special Assistant United
States Attorney, along with Defendant [1] JOSE RIVERA and his counsel Edwin A. Mora-
Rolland and pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), state to this Honorable
Court that they have reached a Plea Agreement, the terms and conditions of which are as follows:

1. COUNT TO WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to plead guilty to Count ONE of the Indictment. Count ONE of the
Indictment charges, in sum and substance, on or about August 26, 2018, in the District of Puerto
Rico, elsewhere and within the jurisdiction of this Court, [1] JOSE RIVERA, the defendant
herein, did knowingly and intentionally combine, conspire, and agree with co-defendants and
others unknown to commit an offense against the United States, to wit: to import into the United

States from a place outside thereof five (5) kilograms or more of a mixture or substance containing
AD
is

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 2 of 13
Plea Agreement
a detectable amount of cocaine, a Schedule II controlled substance. All in violation of Title 21,
United States Code, Sections 952(a), 960(a)(1) & (b)(1)(B), and 963.
2. STATUTORY PENALTIES
The Defendant understands that the penalty for Count ONE is a term of imprisonment of
at least ten (10) years, but not more than life, and a term of supervised release of at least five
(5) years. The Court may also impose a fine not to exceed the greater of that authorized in
accordance with the provisions of Title 18, United States Code, or $10,000,000.00.
3. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES
Defendant is aware that pursuant to the decision issued on January 12, 2005, by the
Supreme Court of the United States, in the case of United States v. Booker, 543 U.S. 220 (2005),
the Sentencing Guidelines are no longer mandatory and must be considered effectively advisory.
4. SPECIAL MONETARY ASSESSMENT
Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00)
per count of conviction to be deposited in the Crime Victim Fund, pursuant to Title 18, United
States Code, Section 3013(a).
5. FINES AND RESTITUTION

Defendant is aware that the Court may, pursuant to Section 5E1.2 of the Sentencing

 

Guidelines Manual, order defendant. to pay a fine sufficient to reimburse the Government for the
costs of any imprisonment, probation or supervised release ordered, and also that the Court may
impose restitution. As part of this plea agreement, Defendant agrees to execute a financial

statement to the United States (OBD Form 500).

bo
te

aye

{C

 

 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 3 of 13
Plea Agreement
Defendant agrees that any fine or restitution imposed by the Court will be due and payable
immediately. Defendant cannot be placed on probation, nor have the imposition or execution of
the sentence suspended. Further, defendant acknowledges that parole has been abolished.
6. ROLE 11(c)(1)(B) WARNINGS
Defendant is aware that defendant’s sentence is within the sound discretion of the
sentencing judge, but the same may be imposed following the United States Sentencing
Guidelines, Policy Statements, Application, and Background Notes as advisory to the imposition
of sentence. Defendant is aware that the Court has jurisdiction and authority to impose any
sentence within the statutory maximum set for the offense to which defendant pleads guilty. If the
Court should impose a sentence up to the maximum established by statute, defendant cannot, for
that reason alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations
under this plea agreement.
7. UNITED STATES RESERVATION OF RIGHTS
The United States reserves the nght to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right: (a) to bring its version of the facts
of this case including its file and any investigative files to the attention of the probation office in
connection with that office’s preparation of a pre-sentence report; (b) to dispute sentencing factors
or facts material to sentencing; and (c) to seek resolution of such factors or facts in conference
with opposing counsel and the probation office.
8. STIPULATION AS TO THE AMOUNT OF NARCOTICS
The United States of America and defendant [1] JOSE RIVERA stipulate for purposes

of this plea agreement that this Defendant shall be accountable for knowingly and intentionally

ad
 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 4 of 13

Plea Agreement

importing into the United States from a place outside thereof at least 5 kilograms, but less than

15 kilograms of cocaine.

 

9. SENTENCING GUIDELINE CALCULATIONS
The United States and the defendant agree as to the following Sentencing Guidelines

calculations. For Count ONE:

 

 

UNITED STATES SENTENCING GUIDELINES CALCULATION TABLE
COUNT ONE

21 U.S.C. §§ 952(a), 960(a)(1) & (b)(1)(B), and 963

Parties stipulate that defendant is responsible for importing into the

U.S. from a place outside thereof at least 5 kilograms, but less than 30
15 kilograms of cocaine.

 

 

 
   
   

 

Base Offense Level
[§§2D1.1(a)(5) &
2D1.1(c)(5)]
Adjustment

 

 

 

 

 

 

 

 

 

 

 

 

[§ 3El.1(a)&(b)] cane timely accepted responsibility and offense level is 16 or s
TOTAL ADJUSTED OFFENSE LEVEL 27%

 

 

 

 

 

 

 

 

 

 

 

=
TOL | CHCI | CHCII | CHCII | CHCIV | CHC V CHC VI

 

Sentencing Ranges

 

 

 

27 =©070-087 078-097 087-108 100-125 120-150 130-162

 

 

*There is a mandatory one-hundred and twenty month minimum prison sentence.

10. SENTENCE RECOMMENDATION
The United States and the Defendant, after considering the advisory Sentencing Guidelines
and all applicable sentencing factors in Title 18, United States Code, Section 3553(a), agree that
the Defendant can recommend sentence of seventy (70) months and the United States can request
a sentence of eighty-seven (87) months of imprisonment. Defendant agrees that a recommendation
below the applicable guideline sentencing range will constitute a breach of the plea agreement.
Defendant also recognizes that the count of conviction carries a statutory minimum sentence of

one-hundred and twenty (120) months unless he qualifies for Title 18, United States Code, Section

3553(f).
Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 5 of 13

Plea Agreement

11. WAIVER OF APPEAL
Defendant knowingly and voluntarily agrees that, if the sentence imposed by the Court is
one-hundred and twenty (120) months or less of imprisonment, the Defendant waives the right to
appeal any aspect of this case’s judgment and sentence, including, but not limited to, the term of
imprisonment or probation, restitution, fines, forfeiture, and the term and conditions of supervised
release.
12. FURTHER ADJUSTMENTS, DEPARTURES OR VARIANCE
The United States and Defendant agree that no adjustments or departures may be sought
ay by either party and that any request by defendant for an adjustment or departure will be considered
a material breach of this plea agreement.
aA 13. NOSTIPULATION AS TO CRIMINAL HISTORY CATEGORY
“2 The parties do not stipulate any assessment as to Defendant’s Criminal History Category.
14. DISMISSAL OF REMAINING COUNTS
The United States agrees that they will move to dismiss the remaining counts of the
Indictment in exchange for Defendant’s plea of eutity to Count ONE.
15. FORFEITURE PROVISION
Pursuant to Title 21, United States Code, Section 853, defendant agrees to forfeit all of his
right, title, and interest in any property constituting, or derived from, proceeds obtained, directly
or indirectly, as a result of the said violations and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of the said violations.
Defendant acknowledges that forfeiture is part of the sentence that may be imposed in this

case and hereby agrees to the entry of an order of forfeiture at the time of sentencing.
 

 

 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 6 of 13

Plea Agreement
16. SATISFACTION WITH COUNSEL

Defendant represents to the Court to be satisfied with counsel, Edwin A. Mora-Rolland,

and indicates that counsel has rendered effective legal assistance.
17. IMPACT UPON IMMIGRATION STATUS

Defendant is an alien. Defendant acknowledges that pleading guilty and entering into this
plea may have negative effects upon defendant’s immigration status with the United States,
including, but not limited to, removal from the United States, denied citizenship, and denied
admission to the United States in the future. See Fed. R. Crim. P. 11(b)(1)(O).

18. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this agreement, Defendant surrenders certain
rights as provided in this agreement. Defendant understands that the rights of criminal defendants
include the following:

a. If Defendant had persisted in a plea of not guilty to the charges, Defendant would
have had the right to a speedy jury trial with the assistance of counsel. The trial may be conducted
by a judge sitting without a jury if Defendant, the United States and the judge agree.

b. If a jury trial is conducted, the jury would be composed of twelve lay persons
selected at random. Defendant and Defendant’s attorney would assist in selecting the jurors by
removing prospective jurors for cause where actual bias or other disqualification is shown, or by
removing prospective jurors without cause by exercising peremptory challenges. The jury would
have to agree, unanimously, before it could return a verdict of either guilty or not guilty. The jury
would be instructed that the Defendant is presumed innocent, that it could not convict defendant

unless, after hearing all the evidence, it was persuaded of Defendant’s guilt beyond a reasonable

doubt, and that it was to consider each charge separately.
 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 7 of 13
Plea Agreement

c. Ifa trial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether or not the
evidence established Defendant’s guilt beyond a reasonable doubt.

d. At a trial, the United States would be required to present its witnesses and other
evidence against the defendant. Defendant would be able to confront those witnesses and
Defendant’s attorney would be able to cross-examine them. In turn, defendant could present
witnesses and other evidence on Defendant’s own behalf. If the witnesses for Defendant would
not appear voluntarily, defendant could require their attendance through the subpoena power of
the Court. |

e. Ata tral, defendant could rely on the privilege against self-incrimination to decline
to testify, and no inference of guilt could be drawn from Defendant’s refusal to testify. If defendant
desired to do so, Defendant could testify on defendant’s own behalf.

19% STATEMENT OF FACTS

The accompanying Statement of Facts signed by defendant is hereby incorporated into this
Plea Agreement. Defendant adopts the Statement of Facts and agrees that the facts therein are
accurate in every respect and, had the matter proceeded to trial, that the United States would have
proven those facts beyond a reasonable doubt. Further, Defendant agrees that said statement of
facts will be used by the sentencing judge in determining the application of any sentencing
guidelines in the instant case.

20. LIMITATIONS OF PLEA AGREEMENT

Defendant is fully aware that the Court is not bound by this plea agreement, including but

not limited to: advisory sentencing guidelines calculations, stipulations, and/or sentence

recommendations. In addition, this plea agreement binds only the United States Attorney’s Office
Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 8 of 13
Plea Agreement -
for the District of Puerto Rico and Defendant; it does not bind any other federal district, state or
local authorities.

21. ENTIRETY OF PLEA AGREEMENT

This Plea Agreement and its supplement constitute the complete agreement between the
United States, Defendant, and Defendant’s counsel. The United States has made no promises or
representations except as set forth in the Plea Agreement and its one supplement, and deny the

existence of any other terms and conditions not stated therein.

[Intentionally Lett Blank]
 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 9 of 13

Plea Agreement

22. VOLUNTARINESS OF GUILTY PLEA
Defendant acknowledges that no threats have been made against defendant and that

defendant is pleading guilty freely and voluntarily because defendant is guilty.

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

BLA SeSt Pyjern

Jose Rivera

  

‘SS. Attomey Defendant

inal Division Date: u | i [I q
oss fs [is
HL. LP Ad e4U0~ .

Max JYPers Edwin A. Mora-Rolland
Assistant U.S. Attorney Counsel for Defendant
Deputy Chief, Narcotics Unit Date: _& | 1h li q
Date: 3+ (9-04

SC4
Sean R. Gajewsk? “
Special Assistant U.S. Attorney

Date: @hs)i4

 
 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 10 of 13
Plea Agreement
ACKNOWLEDGMENT
I have consulted with my counsel and fully understand all my rights with respect to the
Indictment pending against me. Further, I have consulted with my attorney and fully understand
my decision to enter a guilty plea in this instant case. In addition, I understand my rights with
respect to the provision of the Sentencing Guidelines, Policy Statements. Application, and

Background Notes which may apply in my case. I have read this Plea Agreement and carefully

 

reviewed every part of it with my attorney. My counsel has translated the plea agreement to me
in the Spanish language and I have no doubts as to the contents of the agreement. I fully understand

this agreement and I voluntarily agree to it.

Date: ura [14 | Sose [Cl felx~
Jose Rivera :
Defendant
I am the attorney for Defendant. I have fully explained to Defendant his rights with respect

to the pending Indictment. Further, I have reviewed the provisions of the Sentencing Guidelines.

 

Policy Statements, Application, and Background Notes, and I have fully explained to Defendant
the provisions of those guidelines which may apply in this case. I have carefully reviewed every
part this Plea Agreement with Defendant. I have translated the plea agreement and explained it in
the Spanish language to the defendant who has expressed having no doubts as to the contents of
the agreement. To my knowledge, Defendant is entering into this agreement voluntarily,

intelligently and with full knowledge of all the consequences of Defendant’s plea of guilty.

Date: 6 [ir |i4 CAA

Edwin A. Mora-Rolland
Counsel for Defendant

10
cn

=~

 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 11 of 13
Plea Agreement
GOVERNMENT’S VERSION OF THE FACTS

In conjunction with the submission of the accompanying Plea Agreement in this case, the
United States of America submits the following statement setting forth the United States’ version
of the facts leading to the Defendant’s acceptance of criminal responsibility for Defendant’s
violations of Title 21, United States Code, Sections 952(a), 960(a)(1) & (b)(1)(B), and 963:

On August 26, 2018, a United States Coast Guard (USCG) Air Station Miami HC-144
Ocean Sentry aircraft (CG2304) detected a suspicious vessel traveling southbound without
navigation lights at approximately twenty-four (24) nautical miles (NM) northeast of Loiza, Puerto
Rico. The subject vessel was described as a twenty (20) foot, single outboard engine yaw! (“yola”)
type vessel and displayed no indicia of nationality. The USCG Aircraft crew observed four (04)
persons onboard with multiple packages in the vessel.

A USCG vessel (CG33143) and USS ZEPHYR, under the tactical control of the USCG
and with a deployed USCG law enforcement detachment, were directed to intercept the suspect
the vessel. Shortly thereafter, the USCG surface vessels approached the yola and the occupants
onboard jettisoned packages from the yola, approximately 17 NM north of Loiza, Puerto Rico.
The USCG surface vessels initiated the interdiction of the yola by energizing its blue lights, sirens,
and utilizing verbal commands through its loudhailers, but the yola failed to obey the commands
of the USCG personnel and continued on its southbound course at a high rate of speed. Asa
result, the USCG surface vessels deployed warning shots in attempt to stop the yola, but the
operator of the yola did not stop.

During the pursuit, the yola collided with the CG33143, hitting the port engine and
displacing some of the railing on the CG33143. Afterwards, the yola stopped and went dead in

the water (DIW) at approximately eleven and one-half (11.5) NM north of Loiza, Puerto Rico. The

1]

 
 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 12 of 13
Plea Agreement
USCG surface vessel crew seized the yola and took custody of the four (4) individuals onboard,
including defendant [1] JOSE RIVERA.

USCG diverted a second aircraft, a USCG MH-65 (CG6573), to the area to help locate the
jettisoned packages. CG6573 vectored the USCG surface vessels to the jettisoned contraband
where they recovered twenty-seven (27) individually wrapped packages. The subjects and the
seized evidence were brought to the Mayaguez Port of Entry in Puerto Rico by the USCG and
tumed over to Border Patrol and U.S. Department of Homeland Security custody. A sample of
the narcotics were thereafter sent to the DEA Southeast Laboratory in Florida where Senior
Forensic Chemist Patricia A. Burn performed various tests and confirmed that the substance was
Cocaine Hydrochloride.

For purpose of this Plea Agreement, Defendant [1] JOSE RIVERA agrees that on or about
August 26, 2018, in the District of Puerto Rico, elsewhere and within the jurisdiction of this Court,
he did knowingly and intentionally combine, conspire, and agree with each other and others
unknown to commit an offense against the United States, to wit: to import into the United States
from a place outside thereof, at least 5 kilograms, but less than 15 kilograms of cocaine, a Schedule
I] controlled substance. All in violation of Title 21, United States Code, Sections 952(a), 960(a)(1)

& (b)(1)(B), and 963.

[Intentionally Left Blank]
 

Case 3:18-cr-00579-GAG-MEL Document 72 Filed 06/12/19 Page 13 of 13

Plea Agreement

Had the United States proceeded to trial, it would have presented testimony of law

enforcement agents, expert testimony from a narcotics smuggling expert, video of the interdiction,

documentary evidence, and physical evidence, including the seized cocaine, to prove Defendant is

guilty beyond a reasonable doubt. Discovery was provided to the defense in a timely manner.

S.A

Sean R. Gajewski U
Special Assistant U.S. Attorney
Date: 3/ iS] 19

Seste Dele
Jose Rivera
Defendant

Date: vlna

QLD |

Edwin A. Mora-Rolland
Counsel for Defendant
Date:___ le |} ] 14
